AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                                          (NOTE: Identify Changes with Asterisks(*))
                     Sheet I


                                                UNITED STATES DISTRICT COURT
                                                                                District of Montana

                   UNITED STATES OF AMERICA                                              )   AMENDED JUDGMENT IN A < p f [ ~ E
                                          v.                                             )
                                                                                         )   Case Number: CR 18-5-H-CCL
        KATHERINE MARIE KRIEGER a/k/a Waayenberg                                         )
                                                                                             USM Number: 17160-046                                 NOV 19 , .•
                                                                                         )
Date of Original Judgment: _11_/_1_6/_2_0_18_ _ _ _ __                                       Gregory C. Beebe (retained)
                                               (Or Date of last Amended Judgment)
                                                                                         )   Defendant's Attorney
                                                                                                                                                Cle1k, U.S. Dis\, .
                                                                                         )                                                         District Of Mc
Reason for Amendment:                                                                                                                                     Helen,
                                                                                         )
D      Correction of Sentence on Remand (18 U.S.C. 3742(t)(l) and (2))                       D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D                                                                                        )
       Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                        D   Modification of Imposed Tenn of Imprisonment for Extraordinary and
       P 35(b))                                                                          )       Compelling Reasons (18 U.S.C. § 3582(c)(I))
                                                                                         )
D      Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                   D   Modification of Imposed Tem1 of Imprisonment for Retroactive Amendment(s)
                                                                                         )       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
@      Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                         )
                                                                                         )   D   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                                 D   18 U.S.C. § 3559(c)(7)
                                                                                         )
                                                                                             D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
@ pleaded guilty to count(s)                15 and 33
D pleaded nolo contendere to count(s)
       which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                                                                                                                                                Count
 18 usc,J.~~3                                                                                                                                                !~~5
 18 USC 1028A(a)(1)                      Aggravated Identity Theft                                                              8/10/2015                       33


       The defendant is sentenced as provided in pages 2 through --~7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
l!'f   Count(s)       1 to 14, 16 to 32, and 34                     •      is   l!'f are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defeni:Iant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 11/16/2018
                                                                                             ~Judgment


                                                                                             ~g~
                                                                                              Charles C. Lovell                 Senior       US District Judge
                                                                                             Name and Title of Judge
                                                                                              11/19/2018
                                                                                             Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 2 - 1mprisonment                                                                    (NOTE: Identify Changes with Asterisks(*))
                                                                                                           Judgment- Page       2      of          7
DEFENDANT: KATHERINE MARIE KRIEGER a/k/a Waayenber
CASE NUMBER: CR 18-5-H-CCL

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
33 months as to Count 15 and 24 months as to Count 33, to be served consecutively for total term of 57 months.




D       The court makes the following recommendations to the Bureau of Prisons:




l!l     The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
        D     at                                   D       a.m.     D     p.m.      on

        D     as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        D     before   2 p.m. on
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                              to

at                                                         with a certified copy of this judgment.




                                                                                                        UNITED STATES MARSHAL


                                                                            By
                                                                                                     DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3 - Supervised Release                                                            (NOTE: Identify Changes with Asterisks(*))
                                                                                                            Judgment-Page     ~-      of        _7
 DEFENDANT: KATHERINE MARIE KRIEGER a/k/a Waayenberg
 CASE NUMBER: CR 18-5-H-CCL
                                                                 SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

three years as to Count 15 and three years as to Count 33, to run concurrently, for a total term of three years.




                                                                MANDATORY CONDITIONS
I. You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
          D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse.        (check if applicable)
4.   i:i   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution.   (check if applicable)
S.   [!f   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   D     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted ofa qualifying offense.   (check if applicable)
7.   D     You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A  Supervised Release
                                                                                                         Judgment~Page            of
DEFENDANT:            KATHERINE MARIE KRIEGER a/k/a Waayenberg
CASE NUMBER:            CR 18-5-H-CCL


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.    You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
I 1.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
                                                                                                                  -----
AO 245C {Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet JD-Supervised Release                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                            Judgment-Page       5      of         7
DEFENDANT: KATHERINE MARIE KRIEGER a/k/a Waayenberg
CASE NUMBER: CR 18-5-H-CCL

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall have no contact with victim(s) in the instant offense. Contact with Justin Waayenberg shall be within
  the bounds of necessity as a co-parent, and in compliance with any other relevant court orders.
  2. The defendant will provide the United States Probation Office with any requested financial information and shall incur no
  new lines of credit without prior approval of the United States Probation Office. You must notify the Probation Office of any
  material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
  assessments.
  3. The defendant shall apply any monies received from income tax refunds, lottery winnings, judgments, and/or any other
  anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.
  4. The defendant shall pay restitution in the amount of $236,924.17. The defendant is to make payments at a rate of not
  less than $300 per month, or as otherwise directed by United States Probation Office. Those payments shall be made to
  the Clerk, United States District Court, and distributed to the following victims or their representatives:
  Montana Department of Transportation $127,785.68
  2701 Prospect Avenue
  Helena, MT 59601
  ATT: Kevin Christensen

  BNY Mellon       $76,928.07
  760 Moore Road
  King of Prussia, PA 19406
  ATTN: Joe Capelli

  Michael and Kelsey Ward            $32,210.42
  • address redacted


 5. The defendant shall not engage in any gambling or wagering activity of any kind, whether on line, over the telephone, or
 in person, and shall not enter any casino or other place of business where gambling is the primary service offered.
 6. The defendant shall participate in and complete programs for mental health and/or substance abuse treatment as
 provided by the United States Probation Office until the defendant is released from the program by the probation officer.
 The defendant is to pay all or part of the costs of treatment as directed by the United States Probation Office and the
 Court.
 7. The defendant shall not possess or ingest alcohol and shall not enter establishments where alcohol is sold on a retail
 basis for consumption on the premises.
 8. The defendant shall submit their person, residence, place of employment, vehicles, and papers, to a search, with or
 without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
 condition of release. Failure to submit to search may be grounds for revocation of your release status. The defendant shall
 warn any other occupants that the premises may be subject to search pursuant to this condition. The defendant shall allow
 seizure of suspected contraband for further examination.
 9. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, not more than
 104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
 defendant shall pay all or part of the costs of testing as directed by the United States Probation Office and the Court.
 10. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
 kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
 purpose of altering the defendant's mental or physical state.
 11. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
 marijuana card or prescription.
 12. The defendant shall surrender their medical marijuana card to United States Probation Office.
i\O 245C (Rev. 02/18) Amended Judgment in a Criminal Ca,;e
                      Sheet 5 - Criminal Monetary Penalties                                                          (NOTE: Identify Changes with Asterisks(•))
                                                                                                             Judgment- Page _____J3___     of          7
DEFENDANT: KATHERINE MARIE KRIEGER a/k/a Waayenberg
CASE NUMBER: CR 18-5-H-CCL
                                               CRIMINAL MONET ARY PENAL TIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                      Assessment                    JVTA Assessment*            Fine                                Restitution
TOTALS            $   200.00                     $ 0.00                      $ 0.00                              $ 236,924.17


0    The detennination of restitution is deferred until       ----
                                                                          . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

@ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 V.S.C. § 3664\i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                          Restitution Ordered                        Priority or Percentage
 Montana Dep't of Transportation                                $127,785.613,                          '$127,785)68
                                                                                                        .           '.0J.·'

 BNY Mellon                                                          $76,928.07                             $76,928.07

 Michael and Kelsey Ward                                         $32;210".'42                               $aa210 .  .r~··
 • Justin Waayenberg chose not

 to seek restitution, though it was

 provided for in pie!! 11griilment




TOTALS                               $ _ _ __           236,924.17             $                 236,924.17


D    Restitution amount ordered pursuant to plea agreement $               248 556.40
                                                                           ~===~----
D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C, § 3612(1), All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 V.S.C. § 3612(g).

D    The court detennined that the defendant does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is waived for          0   fine        D restitution.

     0 the interest requirement for the          D fine         D      restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/1&) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                           (NOTE: Identif)· Changes with Asterisks("'))
                                                                                                          .Judgment - Page     _   L ____   of     7
DEFENDANT: KATHERINE MARIE KRIEGER a/k/a Waayenberg
CASE NUMBER: CR 18-5-H-CCL

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    •      Lump sum payment of$                             due immediately, balance due

            D not later than _ _ _ _ _ _ _ _ _ _ , or
            D in accordance with D C, D D, D E, or                        •   Fbelow; or

B    D      Payment to begin immediately (may be combined with          D C,         D   D, or   •    F below); or

C    •     Payment in equal - ~ - - - - (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
           _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    •     Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
                        (e.g., months or years), to commence      (e.g., 30 or 60 days) after release from imprisonment to a
           tenn of supervision; or

E     D Payment during the term of supervised release will commence within       _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    [!5    Special instructions regarding the payment of criminal monetary penalties:

             The defendant shall pay restitution in the amount of $236,924.17. The defendant is to make payments at a rate of
             not less than $300 per month, or as otherwise directed by United States Probation Office.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal! (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, me udmg cost ofprosecutwn and court costs.
